 1                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON
 2
 3
                                                                  Jul 30, 2019
                                                                     SEAN F. MCAVOY, CLERK

 4
 5                        UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON
 7
 8 DONALD ARMSTRONG, and all others               No. 2:19-cv-00092-SAB
 9 similarly situated,
10        Plaintiffs,
11        v.
12 SUTTELL & HAMMER, P.S., a                      ORDER GRANTING
13 Washington corporation; and                    STIPULATED MOTION FOR
14 AUTOVEST, LLC, a Michigan limited              DISMISSAL WITH PREJUDICE
15 liability company,
16        Defendants.
17
18
19        Before the Court is the parties’ Stipulated Motion for Dismissal with
20 Prejudice, ECF No. 8. Plaintiff is represented by Kirk D. Miller; Defendant
21 Suttell & Hammer, P.S. is represented by Brad Fisher, and Defendant Autovest,
22 LLC is represented by Stephen C. Willey.
23        The parties indicate they have resolved their dispute in its entirety and ask
24 that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the case be dismissed with
25 prejudice and without an award of costs or fees to any party.
26        Accordingly, IT IS HEREBY ORDERED:
27        1. The parties’ Stipulated Motion for Dismissal With Prejudice, ECF No. 8,
28 is GRANTED.
      ORDER GRANTING STIPULATED MOTION FOR DISMISSAL WITH
      PREJUDICE ~ 1
 1        2. The above-captioned case is dismissed with prejudice and without an
 2 award of costs or fees to any party.
 3        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
 4 forward copies to counsel and close the file.
 5        DATED this 30th day of July 2019.
 6
 7
 8
 9
10
11
                                               Stanley A. Bastian
12
                                            United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      ORDER GRANTING STIPULATED MOTION FOR DISMISSAL WITH
      PREJUDICE ~ 2
